Exhibit 10.22
 
April 14, 2014



Mr. Robert Rubinowitz
11050 Canary Island Court
Plantation, FL 33322


Dear Robert:


This letter confirms our understanding and agreement with respect to your
termination by Health Revenue Assurance Holdings, Inc., a Nevada corporation
(the “Company” and, together with its subsidiaries, the “Company Group”).  This
letter sets forth the rights and obligations of the Company Group and you in
respect of such termination, as follows:
 
1.             Termination of Employment; Transition Services.  Effective as of
11:59 a.m. Eastern Time on April 14, 2014 (the “Termination Date”), your
employment with the Company Group and any affiliate of the Company Group shall
terminate.  In addition, to the extent you are a director, officer, or agent for
service of process of the Company Group or any affiliate of the Company Group,
you hereby resign from such positions effective as of the Termination Date.  You
do not claim nor shall you claim any further right to employment by the Company
Group.  For the avoidance of doubt, as of the Termination Date you are not
otherwise authorized to represent or act in the capacity of an employee or
officer of the Company Group.
 
2.             Termination Payments and Other Benefits.
 
(a)           Severance Payments.  As consideration for entering into this
letter and subject to paragraph 9(b), if you do not revoke this letter in
accordance with paragraph 9(f), you shall be entitled to receive from the
Company Group, subject to your continued compliance with paragraph 3, $175,000
to be paid in equal increments of $3,365.39 on each of May 2, 2014, May 16,
2014, May 30, 2014, June 14, 2014 and June 27, 2014 and thereafter equal
increments of $7,532.05 with the last payment date being April 17, 2015 (the
“Severance Period”), which payments shall begin on May 2, 2014, with payments
made on the Company Group’s regular payroll cycle. Any failure by the Company
Group to make the payments as contemplated under this Section 2(a) when due that
is not cured by the Company Group within five (5) business days of receiving
notice of such failure, shall render all remaining amounts due under this
Section due and payable immediately.
 
(b)           Accrued Obligations.  The Company Group shall pay or provide to
you  an aggregate amount of $23,557.70 payable in equal installments of
$1,121.80 in respect of your accrued and unpaid base salary, bonus and vacation
earned through April 11, 2014.  Payments shall begin on July 11, 2014 and shall
be made on the Company Group’s regular payroll cycle. Additionally, the Company
Group shall pay you $6,730.77 which represents two weeks of accrued salary on
April 18, 2014.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Termination of Employment Agreement.  Effective as of the
Termination Date, the Company Group and you hereby agree that the Employment
Agreement, dated as of October 1, 2013, by and between you and the Company
Group, as amended by the Addendum dated November 12, 2013 (the “Employment
Agreement”), will thereby be terminated in all respects and will no longer be
enforceable or in effect.  You hereby acknowledge and agree that, except as
expressly set forth herein or as required by law, you will not be entitled to or
make a claim for any other compensation or benefits from the Company Group or
any affiliate of any member of the Company Group, including, without limitation,
any severance, bonus or termination payments or benefits under the Employment
Agreement or otherwise, and you hereby agree that, except as expressly set forth
herein or as required by law, you will have no further interest, rights or
benefits arising out of or in connection with the Employment Agreement as of the
Termination Date.
 
4.             General Release.
 
(a)           Release of Claims by You.  You, on behalf of yourself and your
family, agents, representatives, heirs, executors, trustees, administrators,
attorneys, successors and assigns (the “Releasors”), hereby irrevocably and
unconditionally release, settle, cancel, acquit and discharge, waive any and all
rights that he, she or it may have against, and covenant not to sue, the Company
Group and each of their respective subsidiaries, affiliates, successors and
assigns, and each of their respective predecessors, stockholders, partners,
members, directors, managers, officers, employees, agents or other
representatives, and employee benefit plans of the Company Group (including
current and former trustees and administrators of these plans) (collectively,
the “Releasees”) from any and all claims, contractual or otherwise, demands,
costs, rights, causes of action, charges, debts, liens, promises, obligations,
complaints, losses, damages and all liability of whatever kind and nature,
whether known or unknown from the beginning of time up to and including the time
of signing this letter, or that otherwise may exist or may arise in respect of
your employment or separation from employment with the Company Group, or is in
any way connected with or related to any Company Group compensatory or benefit
plan, program, policy or arrangement; provided, that such released claims shall
not include any claims or covenants outlined in this letter. Thus, for the
purpose of implementing a full and complete release and discharge of the
Releasees, you expressly acknowledges that this letter is intended to include in
its effect, without limitation, all released claims that you do not know or
suspect to exist in your favor at the time of execution hereof, and that this
letter contemplates the extinguishment of any released claims.
 
(b)           Release of Claims by the Company.  The Company Group and its
successors and assigns (the “Company Releasors”) hereby irrevocably and
unconditionally release, settle, cancel, acquit and discharge, waive any and all
rights that he, she or it may have against, and covenant not to sue you, your
family, agents, representatives, heirs, executors, trustees, administrators,
attorneys, successors and assigns (collectively, the “Company Releasees”) from
any and all claims, contractual or otherwise, demands, costs, rights, causes of
action, charges, debts, liens, promises, obligations, complaints, losses,
damages and all liability of whatever kind and nature, whether known or unknown
from the beginning of time up to and including the time of signing this letter,
or that otherwise may exist or may arise in respect of or related to your
employment with the Company Group; provided, that such released claims shall not
include any claims to enforce this letter. Thus, for the purpose of implementing
a full and complete release and discharge of the Company Releasees, the Company
Group expressly acknowledges that this letter is intended to include in its
effect, without limitation, all released claims that the Company Group does not
know or suspect to exist in the Company Group’s favor at the time of execution
hereof, and that this letter contemplates the extinguishment of any released
claims.  Notwithstanding the foregoing provisions of this Section 4(b), nothing
in this Section 4(b) purports to release, waive or otherwise apply to any claims
which the Company Group may have that either (i) arise from your acts or
omissions of intentional misconduct, fraud or criminal conduct as a service
provider of the Company, or (ii) arise from claims made against any member of
the Company Group by third parties based on your intentional misconduct, fraud
or criminal conduct as a service provider of the Company.  Nothing contained in
this letter shall affect the rights of you and the Company under that certain
Indemnification Agreement between the Company and you dated November 8, 2013.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Covenant Not to Sue.  The Releasors and the Company Releasors
agree not to bring any action, suit or proceeding whatsoever (including the
initiation of governmental proceedings or investigations of any type) against
the other for any matter or circumstance released hereunder.  Further, the
Releasors and the Company Releasors agree not to encourage any other person or
suggest to any other person that he, she or it institute any legal action
against the Releasees, on the one hand, and the Company Releasors, on the other
hand.  Notwithstanding the foregoing, this release is not intended to interfere
with your right to file a charge with the Equal Employment Opportunity
Commission in connection with any claim you believe you may have against the
Company Group.  The Releasors and the Company Group hereby agree to waive the
right to any relief (monetary or otherwise) in any action, suit or proceeding
brought in violation of this letter.
 
(d)           Extent of Release.  This release is valid whether any claim arises
under any federal, state or local statute (including, without limitation, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Equal Pay Act, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, the Fair Labor Standards Act, the Family and Medical Leave Act, the
Florida Civil Rights Act, and all other statutes regulating the terms and
conditions of your employment), regulation or ordinance, under the common law or
in equity (including any claims in tort or under contract for wrongful discharge
or otherwise), or under any policy, agreement, understanding or promise, written
or oral, formal or informal, between the Company Group or any affiliate of a
member of the Company Group, and yourself.
 
5.             Confidentiality of this Letter; Return of Company Group
Property.  You will keep confidential and will not release or divulge, either
orally or in writing to any person, except as may be required by law or
regulation or by order of any court, this letter or any provision hereof or any
information with respect thereto; provided, that nothing contained herein will
prohibit you from disclosing the terms of this letter to your spouse, attorneys,
accountants, financial advisors or members of your immediate
family.  Additionally, you agree that on or before April 14, 2014, you will
return to the Company Group all records, files, equipment, desk or file keys,
office keys, cell phones, credit cards, computer programs or disks, or other
Company Group property which is in your possession. On or about May 30, 2014,
the Company shall return to you the keys to the mailbox located at 10097 Cleary
Blvd., #513 Plantation, FL 33324, which is in your personal name.  In connection
with such return, from and after such date, you covenant and agree that you will
deliver, within one business day of its delivery to such mailbox, to the Company
any and all mail delivered to such mailbox that is addressed to any member of
the Company Group (regardless of whether you are also an addressee).
 
 
3

--------------------------------------------------------------------------------

 
 
6.             Loan Guarantees.  The Company Group shall use its commercially
reasonable efforts to have you and your spouse removed as a guarantor of any of
the Company Group’s outstanding debt obligations as described on Schedule A. The
Company Group hereby agrees to indemnify your for any expenses, liability or
loss including attorneys’ fees, judgments, amounts paid in settlement, any
interest or other charges imposed on you in connection with these outstanding
debt obligations.  Pursuant to the terms of that certain Florida Motor Vehicle
Lease Agreement, dated January 10, 2013, between you and Plantation Ford, the
Company agrees to pay directly to Ford Motor Credit Company the early
termination fee of $11,634 for the termination of your 2013 Ford Flex lease, and
you agree to return the 2013 Ford Flex to Plantation Ford on or before April 14,
2014.  That certain Sublease Agreement, dated January 31, 2013, between the
Company and you shall be deemed terminated as of the Termination Date.
 
7.             Stock.   The Company shall use commercially reasonable efforts to
file a Registration Statement on Form S-1 (the “Registration Statement”) within
sixty (60) days of the date this letter is fully executed by both parties
registering the resale of your currently outstanding shares of common stock of
the Company consisting of an aggregate of 6,599,617  shares.   The Company shall
use commercially reasonable efforts to have the Registration Statement declared
effective by the Securities and Exchange Commission (the “SEC”) within sixty
(60) days of the filing the Registration Statement with the SEC.  The Company
agrees to use its commercially reasonable efforts to respond to any
non-financial SEC comments within ten (10) business days of the Company’s
receipt of same and to request effectiveness promptly after receiving notice
that the SEC has no further comments to the Registration Statement.  The Company
agrees to hold an annual meeting of stockholders within twelve (12) months of
the date of this letter is fully executed by both parties.
 
8.             Consideration; Legal Advice, Reliance. The consideration provided
hereunder by the Company Group is not required under the Company Group’s
standard policies, and you know of no other circumstances other than your
agreeing to the terms of this letter that would require the Company Group to
provide such consideration.  You represent and acknowledge that (a) you have
been given adequate time (at least twenty-one (21) days) to consider this letter
(which, by signing this letter prior to the expiration of such period, you have
expressly agreed to waive) and have been advised to discuss all aspects of this
letter with your private attorney, (b) you have carefully read and fully
understand all the provisions of this letter, (c) you have voluntarily entered
into this letter, without duress or coercion and (d) you have not heretofore
assigned or transferred or purported to assign or transfer, to any person or
entity, any of the claims described in paragraph 4, any portion thereof or any
interest therein.  You understand that if you request additional time to review
the terms of this letter, a reasonable extension of time will be granted.
 
 
4

--------------------------------------------------------------------------------

 
 
9.             General Provisions.
 
(a)           Third Party Beneficiaries.  All Releasees under this letter who
are not signatories to this letter shall be deemed to be third party
beneficiaries of this letter to the same extent as if they were signatories
hereto.
 
(b)           Withholding.  The Company Group shall withhold from any amounts
payable under this letter such federal, state and local taxes as may be required
or permitted to be withheld pursuant to any applicable law or regulation.
 
(c)           Entire Agreement.  This letter constitutes the sole and complete
understanding of you and the Company Group with respect to the subject matter
hereof.  You and the Company Group represent to each other that in executing
this letter, you and the Company Group do not rely and have not relied upon any
representation or statement not set forth herein made by any other person with
regard to the subject matter, basis or effect of this letter.
 
(d)           Amendment; Waiver; Successors.  No amendment, modification or
alteration of the terms and provisions of this letter shall be binding unless
the same shall be in writing and duly executed by you and the Company Group.  No
waiver of any of the provisions of this letter shall be deemed to or shall
constitute a waiver of any other provision hereof.  No delay on the part of any
party hereto in exercising any right, power or privilege hereunder shall operate
as a waiver thereof.  This letter shall be binding upon the parties hereto and
their respective successors, trustees, administrators, transferees and assigns.
 
(e)           Governing Law; Severability; Blue Pencil.  This letter will be
governed by the laws of the State of Florida, without regard to its conflict of
laws rules.  In the event that any one or more of the provisions of this letter
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.  You and the Company Group agree that the covenants contained
in paragraph 3 are reasonable covenants under the circumstances, and further
agree that if, in the opinion of any court of competent jurisdiction such
covenants are not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of these
covenants as to the court shall appear not reasonable and enforce the remainder
of these covenants as so amended.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)            Revocation.  Pursuant to the protections afforded to you under
the Older Workers Benefits Protection Act, you may revoke your waiver of any
claim under the ADEA within seven (7) days after the date on which this letter
is signed by both parties.  You understand that such waiver of any ADEA claims
is not binding or enforceable until such seven (7) day period has expired.  Any
such revocation must be made in a signed letter executed by you and received by
the Company Group at the following address no later than 5:00 p.m., Florida
time, on the seventh day after you have executed this letter:  Health Revenue
Assurance Holdings, Inc., 8551 W. Sunrise Boulevard, Suite 304, Plantation,
Florida 33322, Attention:  Chief Executive Officer. With the exception of your
waiver of ADEA claims, which is subject to a seven (7) day revocation period,
this letter agreement will be effective upon execution by both parties.  In the
event that you revoke your waiver of any ADEA claims, the remainder of this
letter agreement, including the remainder of the release contained in Section 4
of this letter agreement, shall remain in effect.
 
(g)           Counterparts.  This letter may be executed in counterparts, each
of which shall for all purposes be deemed to be an original, and all of which
shall constitute the same instrument.  The parties hereto agree to accept a
signed facsimile (or “PDF”) copy of this letter as a fully binding original.
 
*           *           *           *           *
 
 
6

--------------------------------------------------------------------------------

 
 
If this letter correctly sets forth your understanding of our agreement with
respect to the foregoing matters, please so indicate by signing below on the
line provided for your signature.
 

 
Very truly yours,
     
Health Revenue Assurance Holdings, Inc
       
By:
/s/ Tim Lankes    
Name: Tim Lankes
   
Title:   CEO



Acknowledged and agreed
as of the first date written above:
 

/s/ Robert Rubinowitz    
Robert Rubinowitz
   

 
[Signature Page to Separation Letter]


 
7

--------------------------------------------------------------------------------

 
 
Schedule A


Bank of America Term Loan with a maturity date of September 19, 2017.


Mortgage on the Company’s main offices in Plantation, Florida.
 
 
8

--------------------------------------------------------------------------------